 Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 1 of 9 PageID #: 634



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


 JOE ANDREW SALAZAR,

      Plaintiff,

      v.                                                     Civil Action No. 5:19-cv-75

 AT&T MOBILITY LLC,                                          DEMAND FOR JURY TRIAL
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

      Defendants.

                                 DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further
order of this Court:

  3 DAYS after                Parties to file Motion to Seal Trial Exhibits, if they wish to seal any highly
  conclusion of Trial         confidential exhibits.

                              EXHIBITS: See Order Regarding Exhibits below.
  Trial Date                  9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                              Texarkana, Texas.
  March 22, 2021
  not flexible without good
  cause - Motion Required     For planning purposes, parties shall be prepared to start the evidentiary
                              phase of trial immediately following jury selection.

  March 22, 2021              9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                              Texarkana, Texas.
  not flexible without good
  cause - Motion Required
  March 2, 2021               10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                              Schroeder III, Texarkana, Texas.
  not flexible without good
  cause - Motion Required     Discuss trial logistics and voir dire procedure. Resolve any pending motions
                              or objections.
                              Lead trial counsel must attend the pretrial conference.



                                               Page 1 of 9
Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 2 of 9 PageID #: 635



February 23, 2021
                            File a Notice of Time Requested for (1) voir dire, (2) opening statements,
                            (3) direct and cross examinations, and (4) closing arguments.
February 23, 2021
                            File Responses to Motions in Limine.
February 16, 2021           File Motions in Limine and pretrial objections.


                            The parties are ORDERED to meet and confer to resolve any disputes
                            before filing any motion in limine or objection to pretrial disclosures.
February 16, 2021           File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                            citation to authority and Form of the Verdict for jury trials.

                            Parties shall use the pretrial order form on Judge Schroeder’s website.

                            Proposed Findings of Fact and Conclusions of Law with citation to authority
                            for issues tried to the bench.
February 9, 2021
                            Exchange Objections to Rebuttal Deposition Testimony.
February 2, 2021            Notice of Request for Daily Transcript or Real Time Reporting of Court
                            Proceedings due.

                            If a daily transcript or real time reporting of court proceedings is requested
                            for trial or hearings, the party or parties making said request shall file a
                            notice with the Court.
February 2, 2021            Exchange Rebuttal Designations and Objections to Deposition Testimony.

                            For rebuttal designations, cross examination line and page numbers to be
                            included.

                            In video depositions, each party is responsible for preparation of the final
                            edited video in accordance with their parties’ designations and the Court’s
                            rulings on objections.
January 19, 2021            Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                            Exhibit List) by the Party with the Burden of Proof.

                            Video and Stenographic Deposition Designation due. Each party who
                            proposes to offer deposition testimony shall serve a disclosure identifying
                            the line and page numbers to be offered.
February 9, 2021            10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                            MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
not flexible without good   Robert W. Schroeder III, Texarkana, Texas.
cause - Motion Required
January 21, 2021            Sur-Replies to Oppositions to any Remaining Dispositive Motions due from
                            all parties and any other motions that may require a hearing (including
                            Daubert motions).




                                             Page 2 of 9
Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 3 of 9 PageID #: 636



January 8, 2021             Replies to Oppositions to any Remaining Dispositive Motions due from all
                            parties and any other motions that may require a hearing (including Daubert
                            motions).

December 21, 2020           Oppositions to any Remaining Dispositive Motions due from all parties and
                            any other motions that may require a hearing (including Daubert motions).

November 30, 2020           Any Remaining Dispositive Motions due from all parties and any other
                            motions that may require a hearing (including Daubert motions).
not flexible without good
cause – Motion Required     Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                            Motions to extend page limits will only be granted in exceptional
                            circumstances. Exceptional circumstances require more than agreement
                            among the parties.

                            For each motion filed, the moving party SHALL provide the Court with one
                            (1) copy of the completed briefing (opening motion, response, reply, and if
                            applicable, surreply), excluding exhibits, in a three-ring binder appropriately
                            tabbed. All documents shall be double-sided and must include the CM/ECF
                            header. These copies shall be delivered to Judge Schroeder’s chambers in
                            Texarkana as soon as briefing has completed.

                            Respond to Amended Pleadings.
November 23, 2020
                            Parties to Identify Rebuttal Trial Witnesses.
November 16, 2020           Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                            Hearing).

                            It is not necessary to file a Motion for Leave to Amend before the deadline
                            to amend pleadings. It is necessary to file a Motion for Leave to Amend
                            after the deadline. However, except as provided in Patent Rule 3-6, if the
                            amendment would affect infringement contentions or invalidity contentions,
                            a motion must be made pursuant to Patent Rule 3-6 irrespective of whether
                            the amendment is made prior to this deadline.
November 3, 2020
                            Expert Discovery Deadline.
October 20, 2020            Parties designate rebuttal expert witnesses (non-construction issues),
                            rebuttal expert witness reports due. Refer to Local Rules for required
                            information.

                            If, without agreement, a party serves a supplemental expert report after the
                            rebuttal expert report deadline has passed, the serving party must file notice
                            with the Court stating service has occurred and the reason why a
                            supplemental report is necessary under the circumstances.
October 1, 2020
                            Final Election of Asserted Prior Art.
September 22, 2020          Parties with burden of proof designate expert witnesses (non-construction
                            issues). Expert witness reports due. Refer to Local Rules for required
                            information.



                                             Page 3 of 9
Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 4 of 9 PageID #: 637



August 25, 2020
                                    Fact discovery deadline.
September 8, 2020
                                    Final Election of Asserted Claims.
June 24, 2020
                                    Comply with P.R. 3-7. (Opinion of Counsel Defenses)
July 15, 2020
                                    Markman Hearing and hearing on any Motion for Summary Judgment
not flexible without good cause –   of Indefiniteness at 10:00 a.m. before Judge Robert W. Schroeder III, [
Motion Required                     ], Texas.
May 20, 2020                        P.R. 4-5(d) Chart due.

                                    The parties are to meet and confer and jointly submit a claim construction
                                    chart on computer disk in Word format listing each party’s proposed
                                    construction for each of the terms to be addressed at the Markman hearing,
                                    including any terms purported to be indefinite. The parties should prioritize
                                    and list the terms in order of most importance; the Court will address the
                                    terms in the prioritized order presented in the claim construction chart.
May 13, 2020                        Parties to file a notice with the Court stating the estimated amount of time
                                    requested for the Markman Hearing. The Court will notify the parties if it
                                    is unable to accommodate this request.

                                    Comply with P.R. 4-5(c) - Reply brief and supporting evidence regarding
                                    claim construction due. Plaintiff is to provide the Court with one (1) copy
                                    of the completed Markman briefing in its entirety (opening brief, response,
                                    and reply) and exhibits in a three-ring binder appropriately tabbed. All
                                    documents SHALL be double-sided and must include the CM/ECF header.
                                    These copies shall be delivered to Judge Schroeder’s chambers in Texarkana
                                    as soon as briefing has completed.

                                    If a technical advisor has been appointed the moving party is to provide their
                                    Markman brief on disk or CD along with a hard copy, tabbed and bound
                                    with exhibits to the advisor.
May 6, 2020                         Comply with P.R. 4-5(b) - Responsive claim construction brief and
                                    supporting evidence due.
April 8, 2020                       Comply with P.R. 4-5(a) - The party claiming patent infringement shall
                                    serve and file an opening brief and any evidence supporting its claim
                                    construction.

                                    Briefing shall comply with Local Rules CV-7 and 56 and Patent Rule 4-5(e).
                                    Motions to extend page limits will only be granted in exceptional
                                    circumstances.    Exceptional circumstances require more than joint
                                    agreement among the parties.

                                    Tutorials due. Deadline for parties, if they desire, to provide Court with
                                    tutorials concerning technology involved in patent(s). The parties shall
                                    submit one (1) copy of their tutorials to the Court. If a technical advisor has
                                    been appointed, each party that provides a tutorial shall provide a copy to
                                    the advisor.

                                    Preliminary Election of Asserted Prior Art.


                                                     Page 4 of 9
Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 5 of 9 PageID #: 638



April 22, 2020       Proposed Technical Advisors due if one has not already been appointed.
                     Parties to provide name, address, phone number, and curriculum vitae for
                     up to three agreed technical advisors and information regarding the
                     nominees’ availability for Markman hearing or a statement that an
                     agreement could not be reached. If the parties cannot agree on a technical
                     advisor, they shall not submit any proposed technical advisors to the Court.
                     If the parties feel a technical advisor is unnecessary, they shall alert the Court
                     at this time.
March 25, 2020       Discovery Deadline - Claim Construction Issues.

                     Preliminary Election of Asserted Claims.
April 1, 2020
                     Respond to Amended Pleadings.
March 18, 2020       Amended Pleadings (pre-claim construction) due from all parties,
                     including inequitable conduct allegations.

                     It is not necessary to file a Motion for Leave to Amend before the deadline
                     to amend pleadings. It is necessary to file a Motion for Leave to Amend
                     after the deadline. However, if the amendment would affect infringement
                     contentions or invalidity contentions, a motion must be made pursuant to
                     Patent Rule 3-6(b) irrespective of whether the amendment is made prior to
                     this deadline.
March 11, 2020       Comply with P.R. 4-3 - Filing of Joint Claim Construction and Prehearing
                     Statement.

                     In the P.R. 4-3 filing, the parties shall list the most significant terms
                     according to the parties’ priorities, which were agreed upon during the P.R.
                     4-2 meet and confer, indicating which of those terms will be case or claim
                     dispositive. A maximum of 10 terms will be construed, unless parties have
                     received other instruction from the Court. If the parties cannot agree to the
                     most important 10 terms, the parties shall identify the terms that were agreed
                     upon and then divide the remainder evenly between Plaintiff(s) and
                     Defendant(s).

                     The nonmoving party subject to an indefiniteness challenge must provide a
                     preliminary identification of any expert testimony it intends to rely on in its
                     response to the moving party’s indefiniteness challenge. The nonmoving
                     party shall also provide a brief description of that witness’ proposed
                     testimony.
February 19, 2020    Comply with P.R. 4-2 - Exchange of Preliminary Claim Constructions and
                     Extrinsic Evidence. Privilege Logs to be exchanged by parties (or a letter
                     to the Court stating that there are no disputes as to claims of privileged
                     documents).
February 5, 2019     Comply with P.R. 4-1 - Exchange Proposed Terms and Claim Elements for
                     Construction.




                                       Page 5 of 9
 Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 6 of 9 PageID #: 639



  January 30, 2020          Comply with P.R. 3-3 and 3-4 - Invalidity Contentions due. Thereafter,
                            except as provided in Patent Rule 3-6(a), it is necessary to obtain leave of
                            Court to add and/or amend invalidity contentions, pursuant to Patent Rule
                            3-6(b).

                            Defendant shall assert any counterclaims. After this deadline, leave of Court
                            must be obtained to assert any counterclaims.
  December 17, 2019         Defendant shall join additional parties. It is not necessary to file a motion
                            to join additional parties prior to this date. Thereafter, it is necessary to
                            obtain leave of Court to join additional parties.
  December 17, 2019         Mediation

                            Parties are encouraged, but not required, to mediate cases.

                            If the parties agree to mediate, they shall jointly file a motion with a
                            proposed order attached. The motion shall indicate whether the parties agree
                            upon a mediator and shall include a mediation deadline. The parties shall
                            confirm the mediator’s availability in light of the proposed deadline. If the
                            parties cannot agree on a mediator, they may request the Court appoint a
                            mediator.

                            If the parties do not agree to mediate, they shall file a notice so indicating.

  November 21, 2019         Comply with P.R. 3-1 and P.R. 3-2 - Disclosure of Asserted Claims and
                            Infringement Contentions due. Thereafter, except as provided in Patent
                            Rule 3-6(a), it is necessary to obtain leave of Court to add and/or amend
                            infringement contentions, pursuant to Patent Rule 3-6(b).

                            Plaintiff shall join additional parties. It is not necessary to file a motion to
                            join additional parties prior to this date. Thereafter, it is necessary to obtain
                            leave of Court to join additional parties.

                            Plaintiff shall add new patents and/or claims for patents-in-suit. It is not
                            necessary to file a motion to add additional patents or claims prior to this
                            date. Thereafter, it is necessary to obtain leave of Court to add patents or
                            claims.
  5 days                    EXPECTED LENGTH OF TRIAL



       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.

        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”




                                              Page 6 of 9
 Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 7 of 9 PageID #: 640



        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                            Other Limitations

   (a)     The following excuses will not warrant a continuance or justify a failure to comply
           with the discovery deadline:
             (i) The fact that there are motions for summary judgment or motions to dismiss
                    pending;
            (ii) The fact that one or more of the attorneys is set for trial in another court on the
                    same day, unless the other setting was made prior to the date of this order or
                    was made as a special provision for the parties in the other case;
           (iii) The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.
   (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
           the DCO shall take the form of a motion to amend the DCO. The motion shall include
           a chart in the format of the DCO that lists all of the remaining dates in one column (as
           above) and the proposed changes to each date in an additional adjacent column (if there
           is no change for a date the proposed date column should remain blank or indicate that
           it is unchanged). The motion to amend the DCO shall also include a proposed DCO in
           traditional two-column format that incorporates the requested changes and that also
           lists all remaining dates. In other words, the DCO in the proposed order should be
           complete such that one can clearly see all the remaining deadlines rather than needing
           to also refer to an earlier version of the DCO.
   (c)     Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
           to include any arguments related to the issue of indefiniteness in their Markman
           briefing, subject to the local rules’ normal page limits.
   (d)     Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
           than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
           addressing any agreed issues. The Court views motions in limine as appropriate for
           those things that will create the proverbial “skunk in the jury box,” e.g., that, if
           mentioned in front of the jury before an evidentiary ruling can be made, would be so
           prejudicial that the Court could not alleviate the prejudice with an appropriate
           instruction. Rulings on motions in limine do not exclude evidence, but prohibit the
           party from offering the disputed testimony prior to obtaining an evidentiary ruling
           during trial.
   (e)     Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
           good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
           website.

                                            Page 7 of 9
Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 8 of 9 PageID #: 641



     (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                    be tendered to the Courtroom Deputy at the beginning of trial.
           (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                    Deputy at the beginning of trial.

B.         The parties shall follow the process below to admit exhibits.

           (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
               admit into evidence. This list shall include all exhibits which are NOT objected to or
               to which the Court has already overruled an objection. To the extent there are exhibits
               with outstanding objections for which the parties need a ruling from the Court, those
               exhibits should be separately included on the list and designated accordingly to reflect
               a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
               Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
               offer an objected exhibit into evidence, the party may move for admission at the time
               it wishes to use that exhibit with a witness. The Court will then hear the opposing
               party’s objection and will rule on the objection at that time.

           (2) On each subsequent day of trial, the Court will commence by formally admitting all of
               the exhibits that were either unobjected to or allowed over objection and used during
               the previous day’s trial. The Court will ask for these exhibits to be read into the record
               and formally admitted into evidence at the beginning of that trial day. These will be the
               exhibits deemed admitted at trial. The parties shall keep a separate running list of all
               exhibits admitted throughout the course of trial.

           (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
               used but not previously admitted during the course of trial and then tender its final list
               of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
               Exhibits.” To the extent there are exhibits that were not admitted during the course of

                                                  Page 8 of 9
  Case 2:20-cv-00004-JRG Document 58 Filed 11/21/19 Page 9 of 9 PageID #: 642



             trial, but for which there is agreement that they should be provided to the jury, the
             parties must inform the Court of those exhibits at the conclusion of evidence. The Court
             will then determine whether those exhibits will be allowed into the jury room for
             deliberations.

 C.    At the conclusion of evidence, each party shall be responsible for pulling those exhibits
       admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
       exhibits and tender them to the jury for their deliberations. One representative from each
       side shall meet with the Courtroom Deputy to verify the exhibit list.

. D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
       and the parties are instructed to remove these exhibits from the courtroom.

 E.    Within five business days of the conclusion of trial, each party shall submit to the
       Courtroom Deputy:

       (1)      A Final Exhibit List of Exhibits Admitted During Trial in Word format.
       (2)      Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
                ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
                a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
                be substituted with a photograph in PDF format.
       (3)      A disk containing the transcripts of Video Depositions played during trial, along
                with a copy of the actual video deposition.


  So ORDERED and SIGNED this 21st day of November, 2019.




                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                              Page 9 of 9
